            In the United States District Court
            for the Southern District of Georgia
                    Brunswick Division
RAYONIER ADVANCED MATERIALS
INC. and RAYONIER PERFORMANCE
FIBERS, LLC,

     Plaintiffs,                           No. 2:21-CV-63

     v.

JOSHUA BYERLY,

     Defendant.

                      PRELIMINARY INJUNCTION

     Before the Court are Plaintiffs’ request for a preliminary

injunction, dkt. no. 1 at 16, and Plaintiffs’ supplemental motion

and brief for a preliminary injunction, dkt. no. 14.      The Court

previously entered a temporary restraining order, dkt. no. 9, on

June 29, 2021, and Plaintiffs now seek to convert that restraining

order into a preliminary injunction.

     Upon   consideration   of   Plaintiffs’   verified   complaint,

Plaintiffs’ supplemental motion and brief, the exhibits attached

thereto, and the evidence and arguments of the parties at the

hearing on this matter held earlier today, the Court finds that

Plaintiffs have satisfied all four prerequisites for injunctive

relief: (1) a substantial likelihood of success on the merits; (2)

that Plaintiffs will suffer irreparable harm unless the injunction
issues; (3) the threatened harm to Plaintiffs outweighs the damage

the proposed injunction may cause Defendant; and (4) if issued,

the injunction would not be adverse to the public interest.               See

Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002) (citing

Suntrust Bank v. Houghton Mifflin Co., 268 F.3d 1257, 1265 (11th

Cir. 2001)).

     First, Plaintiffs have demonstrated a substantial likelihood

of success on the merits of their Defend Trade Secrets Act (“DTSA”)

claim against Defendant.        To achieve injunctive relief under the

DTSA, Plaintiffs must show that: (1) Plaintiffs owned a trade

secret that is related to a product or service used in, or intended

for use in, interstate or foreign commerce; and (2) Defendant has

misappropriated or threatens to misappropriate the trade secret.

See 18 U.S.C. § 1836(b)(1), (3).            Plaintiffs operate a pulp plant

in Jesup, Georgia, where Defendant was employed as an engineer

from 2014 until June 2021.            Dkt. No. 1 ¶¶ 2, 12.       Plaintiffs’

alleged trade secrets clearly fall within those contemplated by

the DTSA: “the manner in which the SVP plant is configured, the

cooking    formulas   which     are    utilized,    the   various    chemical

composition of the sodium chlorate used in the SVP plant, how the

chlorine dioxide is used in making various products, and specific

customer    information”      all     constitute   scientific,      technical,

engineering, financial, business, or economic information which

Plaintiffs have taken adequate measures to protect.           See 18 U.S.C.


                                        2
§ 1839(3); Dkt. No. 1 ¶¶ 20, 23, 30. Plaintiffs contend they

“derive economic value for these trade secrets” and “have developed

a strong position in the industry” by, in part, “highly guard[ing]

trade secret information that is not disclosed to the public or to

customers”; they also allege they utilize their trade secrets to

produce and sell products in interstate and foreign commerce. Dkt.

No. 1 ¶¶ 20-22, 27-28.       Further, Plaintiffs have demonstrated that

Defendant has certainly threatened to misappropriate trade secrets

in his June 14, 2021 email in which he tells Plaintiffs that,

unless he “receive[s] a proper answer” within five business days,

he will play “the final card in [his] arsenal,” which would involve

Defendant’s sharing with NASA his “reverse engineer[ing of] the

entire SVP plant from the ground up.”              Id. ¶¶ 32, 33; see also 18

U.S.C. § 1839(5), (6).

      Second, Plaintiffs have demonstrated that they will suffer

irreparable       harm   unless   the   preliminary      injunction      issues.

Notably, Defendant told Plaintiffs in his June 14, 2021 email that

if   he   plays    his   “final   card,”    then    Plaintiffs   “will   suffer

irreparable harm.”        Dkt. No. 1-2 at 2.         Defendant also signed a

non-disclosure agreement that explicitly stated any breach of its

provisions “would cause Rayonier irreparable injury which would

not reasonably or adequately be compensated by damages in an action

at law.”    Dkt. No. 1-1 at 4.       Based on these acknowledgements, as

well as Plaintiffs’ allegations that they have secured a “strong


                                        3
position” in the complex cellulose products industry by “highly

guard[ing] trade secret information that is not disclosed to the

public or to customers,” dkt. no. 1 ¶ 20, Plaintiffs sufficiently

demonstrate      that    they    would       suffer   irreparable      harm    with

inadequate legal remedies if the injunction does not issue.

      Third, the threatened injury to Plaintiffs clearly outweighs

any     potential   harm    to    Defendant      if   he    is     enjoined    from

misappropriating Plaintiffs’ trade secrets.             Defendant admitted at

the temporary restraining order hearing that he is not aware of

any way that such an injunction would harm him.

      Finally,      an     injunction          preventing        Defendant     from

misappropriating Plaintiffs’ trade secrets would not disserve the

public interest.        To the contrary, such an injunction would serve

the public interest by protecting the economic viability of the

Jesup    pulp    plant    and    by   encouraging     industries      to     develop

intellectual property with the comfort that the courts will assist

them in protecting that information from misappropriation.

      Accordingly, it is HEREBY ORDERED that Plaintiffs’ request

for a preliminary injunction is GRANTED as follows:

      A.    Defendant       is        restrained      and        enjoined      from

            misappropriating any of Plaintiffs’ trade secrets; and

      B.    Defendant is ordered to return all of Plaintiffs’ trade

            secrets to Plaintiffs in any form in which Defendant has

            retained said trade secrets.


                                         4
C.   Plaintiffs’ $5,000.00 cash bond which has been posted

     will remain in place for the purposes of Rule 65(c).

D.   This preliminary injunction shall remain in effect until

     further notice.

SO ORDERED, this 12th day of July, 2021.




                                                        _
                         HON. LISA GODBEY WOOD, JUDGE
                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA




                           5
